DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal phraseology.  The abstract appears to be a copy of the claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, and 15, the limitation “at least one group of n detector modules conforming detector module sets with a rounded shape comprising m detector modules each” renders the claim indefinite.  It is unclear what the term “conforming” means in this context.

In claim 1, the limitations “a second means to carry out a rotation movement of the Imaging System” and “a rotating mechanical support to carry out the rotation movement of the Imaging system” render the claim indefinite.  As the imaging system is comprised of the “second means”, it is unclear how the “second means” could carry out a rotation movement of the Imaging system, which it is a component of.  It is unclear what specific components of the “Imaging system” are being rotated.
In claim 1, the limitation “a motor associated to the rotating mechanical support” renders the claim indefinite.  It is unclear what the scope of the term “associated” would be in this context.
In claim 1, “the Z axis of the detector module sets” lacks antecedent basis.
In claim 1, the limitation “a Vertical Actuator that allows the axial movement of the Imaging system” renders the claim indefinite.  It is unclear what the scope of the term “allows” would be in this context.  Furthermore, “the axial movement” lacks antecedent basis.
In claim 1, “the axial movement of the Imaging System” lacks antecedent basis.
In claim 1, the limitation “said system is a PET device” renders the claim indefinite.  The term “said system” lacks antecedent basis.  Furthermore it is unclear what the scope of the term “is a PET device” would be, it is unclear what features of the system would render the system “a PET device”.

In claim 1, the limitation “and are forming structures that are semi-rings comprising n/2 detector modules each” renders the claim indefinite.  It is unclear what the scope of the term “are forming structures”, the term “forming” for example appears to refer to the manufacture of the system.  
Furthermore, it is unclear what the scope of the limitation “semi-rings” would be, it is unclear what shape a “semi-ring” would constitute.  
Finally, it is unclear what component comprises n/2 detector modules “each”.  It is unclear if this refers to the detector modules, the detector module sets, the group of detector modules, etc.  The claim refers to the forming “structures”.

In claims 2-3, the limitation “associated to” renders the claim indefinite.  It is unclear what mechanical connection is described by the term “associated to”.
In claim 2, the language regarding “the second means comprise:” renders the claim indefinite.  In claim 1, the second means is further described as including a rotating mechanical support and a motor.  It is unclear then in claim 2, if an additional rotating mechanical support is being described, or if this is intended to refer to the same.  Furthermore, it is unclear how the “manual handle” relates to the “motor”.
In claim 3, the language regarding “the second means comprise:” renders the claim indefinite.  In claim 1, the second means is further described as including a 
In claim 11, in the limitation “the image generated by the first processor”, “the image” and “the first processor” lack antecedent basis.
In claim 13, “the interventional device” lacks antecedent basis.
In claim 14, the language “The interventional system of claim 10, selected from one of a…” renders the claim indefinite.  It is unclear how an “interventional system” comprising the components set forth in claim 10 including detector modules and means to carry out movement, may be considered to be “selected from” the group of devices listed in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-10, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daghighian (US 2012/0068076) in view of Lusser (US 2007/0221852).
A Mobile Molecular Imaging System comprising: at least one group of n detector modules conforming detector module sets with a rounded shape comprising m detector modules each, being m<n and said detector module sets being separable from each other ([0068], Figure 13-14); a first means to carry out the movement for separating the detector module sets in the transaxial plane (motorized slide to allow for axial travel, [0071]; also, collar 67, [0071]; also, mechanical risers, [0071]); a second means to carry out a rotation movement of the Imaging System around an axial axis (rotation collar 71; [0071), such that said second means include: a rotating, mechanical support to carry out the rotation movement of the Imaging System around the Z axis of the detector module sets, wherein the rotating mechanical support rotates up to 180 degrees (rotation collar 71 allowed to rotate 180 degrees; [0071]), and a Vertical Actuator that allows the axial movement of the Imaging System (motorized slide to allow for axial 
Furthermore, the system is used to perform the steps of obtaining a plurality of first images with the Mobile Molecular Imaging system (surgical guidance systems, [0076]), moving the Mobile Molecular Imaging System in at least one of an axial direction and a rotational direction to position a first detector module set with a trajectory path for an intervening tool (PET-Guided, Position-Tracked Wand; [0083]); and fixing the position of the first detector module set during operation of the intervening tool (detector modules are considered to be fixed in place during operation in order for the system to function as intended); generating real-time images during operation of the intervening tool (real-time SPOT-PET, [0078]).
Also, wherein, the first means comprise: first mechanical supports to carry out the movement for separating the detector module sets in the transaxial plane, a horizontal actuator to move the mechanical supports in opposite directions, and a motor associated to the horizontal actuator (motorized slide to allow for axial travel, [0071]; also, collar 67, [0071]; also, mechanical risers, [0071]); further comprising a first processor device capable to reconstruct information acquired by the Imaging System 
Daghighian fails to show a motor associated to the rotating mechanical support.
	Lusser discloses a mobile SPECT system retrofit for a CT scanner.  Lusser discloses a motor associated to the rotating mechanical support (rotational drive assembly, [0014], [0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Daghighian to utilize a motor to rotate the imaging system as taught by Lusser, as the use of a motor will allow for the movement of the system to be automated, and will provide benefits to the user by reducing the user’s manual effort by providing a mechanical device (motor) to perform the work of the user.  Furthermore, it should be noted that Daghighian teaches an embodiment involving hybrid imaging with a CT system, and teaches that the SPOT-PET system may be moved around the patient ([0072]-[0075]).  Further, while Daghighian is silent as to the details of the movement around the patient and combination with the CT system, it can be seen that Lusser teaches a mobile SPECT system which is retrofit for a CT scanner, and which can be moved around the patient via a rotational motor.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daghighian (US 2012/0068076) in view of Lusser (US 2007/0221852) as applied to claim 1 above, and further in view of Ashburn (US 6147352).
Daghighian and Lusser fail to disclose a manual handle.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Daghighian and Lusser to include manual handles as taught by Ashburn, as a manual handle will provide the user further flexibility during the procedure by providing a choice to manipulate the imaging system by manual/handheld control to aid in positioning the detector.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daghighian (US 2012/0068076) in view of Lusser (US 2007/0221852) as applied to claim 10 above, and further in view of Gattani et al. (US 2008/0097165; hereinafter Gattani).
Gattani discloses a system and method for determining an optimal surgical trajectory.  Gattani teaches a second processor device capable to calculate an optimum trajectory for an interventional device, based on the image generated by the first processor and a selected region-of-interest ([0078], [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Daghighian and Lusser to calculate an optimum trajectory as taught by Gattani, in order to provide the user with simplified guidance information in order to accurately and .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daghighian (US 2012/0068076) in view of Lusser (US 2007/0221852) as applied to claim 10 above, and further in view of Daghighian (US 2008/0230704; hereinafter Daghighian ‘704).
Daghighian fails to show that the Mobile Molecular Imaging System is linked to the interventional device via one of a manual actuator and a motor driven actuator.  Also, a radiotherapy device, proton therapy device, brachytherapy device, radiofrequency device, Biopsy Guided device, ultrasound device, or HIFU.
Daghighian ‘704 discloses positron emission detectors and configurations.  Daghighian ‘704 teaches that the Mobile Molecular Imaging System is linked to the interventional device via one of a manual actuator and a motor driven actuator (interventional instruments linked via small holes in assembly, [0054]).  Also, a radiotherapy device, proton therapy device, brachytherapy device, radiofrequency device, Biopsy Guided device, ultrasound device, or HIFU ([0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Daghighian and Lusser to link the interventional device, and to utilize a specific type of interventional device as taught by Daghighian ‘704, as this will allow for interventional treatment to be accurately provided to the desired tissue region of the patient using an appropriate modality while under guidance of the imaging system.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN CWERN/Primary Examiner, Art Unit 3793